                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 1 of 36



                               1   David S. Gingras, #021097
                                   Gingras Law Office, PLLC
                               2   4802 E. Ray Road, #23-271
                                   Phoenix, AZ 85044
                               3   Tel.: (480) 264-1400
                                   Fax: (480) 248-3196
                               4   David@GingrasLaw.com
                                   Attorney for Plaintiffs Kyle Grant,
                               5   Mariel Grant and Travis Grant
                               6
                               7
                               8                            UNITED STATES DISTRICT COURT

                               9                                   DISTRICT OF ARIZONA

                              10
                              11   Travis Grant and Mariel Grant,
                              12   Husband and Wife; and Kyle Grant,                Case No. ____________________

                              13          Plaintiffs,
                                                                                    VERIFIED COMPLAINT
                              14          v.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Andrew Ivchenko and Renee Ivchenko,
     PHOENIX, AZ 85044




                                   Husband and Wife,
                              16
                              17          Defendants.

                              18          For their Verified Complaint, Plaintiffs Travis Grant, Mariel Grant, and Kyle

                              19   Grant, allege the following:
                                          1.     The court system is a powerful tool for resolving disputes in an organized
                              20
                              21   and hopefully somewhat civilized manner. But like any powerful tool, the court system is

                              22   subject to abuse.

                              23          2.     This case arises from, and seeks compensation for, an extreme example of

                              24   such abuse.

                              25                                             PARTIES

                              26          3.     Plaintiffs Travis Grant (“Travis”) and Mariel Grant (“Mariel”) are a

                              27   married couple. At all times relevant to this matter, Travis and Mariel resided in, and

                              28   were citizens of, the State of Florida.
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 2 of 36



                               1          4.      Kyle Grant (“Kyle”) is Travis’s brother. At all times relevant to this matter,
                               2   Kyle resided in, and was a citizen of, the State of Florida.
                               3          5.      Defendants Andrew Ivchenko (“Mr. Ivchenko”) and Renee Ivchenko
                               4   (“Mrs. Ivchenko”) are a married couple who reside in Scottsdale, Arizona.
                               5          6.      As explained further herein, during all times relevant to this matter Mr. and
                               6   Mrs. Ivchenko were each acting for the benefit of their marital community within the
                               7   meaning of A.R.S. § 25–215(D).
                               8                                   JURISDICTION/VENUE
                               9          7.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §
                              10   1332(a)(1) because the amount in controversy exceeds $75,000 and the parties are
                              11   citizens of different states.
                              12          8.      The transactions and occurrences involved in this matter took place in
                              13   Maricopa County and all Defendants reside in Maricopa County; therefore, venue is
                              14   proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                                   FACTUAL BACKGROUND
     PHOENIX, AZ 85044




                              16                            SUMMARY OF TRAVIS’S WEBSITES
                              17          9.      During the times relevant to this action, and presently, Travis has owned
                              18   and operated several websites including www.RapsSheetz.com, www.Rapsheets.org,
                              19   www.BailBondSearch.com, www.BailBonsdsHQ.com and www.PublicPoliceRecord.com.
                              20   For the purposes of this matter, these sites are collectively referred to as “Travis’s
                              21   websites”.
                              22          10.     In general, Travis’s websites are involved in “content aggregation”. As
                              23   used herein, “content aggregation” means that Travis’s websites gather, index, and
                              24   display or “republish” existing online information created by third party sources.
                              25          11.     In general, the information republished on Travis’s websites was first
                              26   published on other publicly accessible websites operated by third parties.
                              27          12.     The information aggregated and republished by Travis’s websites includes
                              28   previously published arrest records and mugshots from state and local law enforcement.
                                                                                 2
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 3 of 36



                               1          13.    In general, the arrest records and mugshots aggregated by Travis’s websites
                               2   were initially created and published on the Internet by various law enforcement agencies
                               3   across the United States including the Maricopa County Sheriff’s Office (“MCSO”).
                               4          14.    Currently, the database of records displayed on Travis’s websites contains
                               5   tens of millions of entries from 45 different U.S. states; the only states not represented in
                               6   the index are Alaska, Delaware, Hawaii, Massachusetts and Vermont.
                               7          15.    Travis’s websites do not publish, and have never republished, mugshots or
                               8   arrest records created by federal law enforcement agencies such as the FBI or United
                               9   States Marshall’s Service.
                              10          16.    After arrest records and mugshots are first published on the Internet by the
                              11   arresting agency, Travis’s websites use automated software to gather or “aggregate” the
                              12   records which are then republished verbatim on one or more of Travis’s websites.
                              13          17.    Kyle works for Travis.
                              14          18.    Kyle does not have, and has never had, any ownership interest in Travis’s
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   websites.
     PHOENIX, AZ 85044




                              16          19.    Among other things, Kyle’s job duties include administrative tasks such as
                              17   reviewing and researching removal requests submitted by individuals appearing on one or
                              18   more of Travis’s sites.
                              19          20.    As a matter of policy and subject to his own final editorial discretion,
                              20   Travis does not ordinarily remove records upon request.
                              21          21.    Although he is not legally obligated to do so, as a matter of policy, Travis
                              22   regularly considers requests to remove or update content for various reasons.
                              23          22.    As a matter of policy, Travis has always been willing to consider requests
                              24   to update pages appearing on his websites if the requesting party submits information
                              25   showing the records in question have been sealed, expunged, or dismissed. Travis may
                              26   also consider updating and/or removing records for any other reason he deems proper.
                              27          23.    As a matter of policy, Travis has also routinely agreed to remove records
                              28   from his website, even when he was under no legal or other obligation to do so.
                                                                                3
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 4 of 36



                               1         24.    Travis’s websites earn money from Google’s AdSense program
                               2   (“AdSense”). As participants in the AdSense program, Travis’s websites display
                               3   advertisements from the program (“AdSense ads”).
                               4         25.    The contents of each AdSense ad appearing on Travis’s websites are
                               5   created solely by Google’s AdSense customers, not by Plaintiffs.
                               6         26.    Every AdSense ad appearing on Travis’s websites contains a blue triangle
                               7   and/or a blue “x” in the upper right-hand corner, similar to the example shown below:
                               8
                               9                            Example AdSense Ad With Blue “X”
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17         27.    The blue “X” and/or blue triangle (or both) shown in the example above
                              18   appear in all Google AdSense ads.
                              19         28.    Beyond simply allowing any AdSense ads to appear, Plaintiffs cannot and
                              20   do not control which specific AdSense ads appear on any of Travis’s websites.
                              21         29.    The decision regarding which (if any) AdSense ads to display on Travis’s
                              22   websites is made solely by Google, not by Plaintiffs.
                              23         30.    Plaintiffs have never displayed the name, address, telephone number,
                              24   mugshot, or any other information contained in a criminal justice record in any
                              25   advertisement for a product or service appearing on any of Travis’s websites.
                              26         31.    Since August 27, 2019, Plaintiffs have not used a name, address, telephone
                              27   number, mugshot, or any other information contained in a criminal justice record to
                              28   solicit business for pecuniary gain within the meaning of A.R.S. § 44–7902(B).
                                                                               4
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 5 of 36



                               1                                 RENEE IVCHENKO’S ARREST
                               2          32.    According to her husband, Defendant Renee Ivchenko is a severe alcoholic.
                               3          33.    Due to problems related to her alcoholism, Mrs. Ivchenko has had
                               4   numerous contacts with law enforcement including the City of Scottsdale Police.
                               5          34.    On April 21, 2018, Mrs. Ivchenko called Scottsdale Police and told them
                               6   she had just been assaulted by her husband, Andrew.
                               7          35.    Mrs. Ivchenko’s allegation of assault was completely false.
                               8          36.    Mrs. Ivchenko falsely accused Mr. Ivchenko of assault because she was
                               9   angry that Mr. Ivchenko had taken away alcohol from her and poured it down the drain.
                              10          37.    On or about April 21, 2018, Mr. Ivchenko told Scottsdale Police that Mrs.
                              11   Ivchenko fabricated the story about being assaulted because she was angry that he had
                              12   poured a bottle of her vodka down the sink, or words to that effect.
                              13          38.    Based on Mrs. Ivchenko’s allegation of domestic violence, Scottsdale
                              14   Police went to the Ivchenko residence to investigate.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          39.    After the police arrived at his residence, Mr. Ivchenko told the police that
     PHOENIX, AZ 85044




                              16   he did not assault Mrs. Ivchenko.
                              17          40.    Upon further investigation, which included speaking to both Mr. and Mrs.
                              18   Ivchenko and inspecting Mrs. Ivchenko for any injuries, the police were unable to find
                              19   any evidence showing that Mr. Ivchenko assaulted Mrs. Ivchenko.
                              20          41.    Under A.R.S. § 13–2907.01, it is a crime for any person to knowingly make
                              21   to a law enforcement agency of either this state or a political subdivision of this state a
                              22   false, fraudulent or unfounded report or statement or to knowingly misrepresent a fact for
                              23   the purpose of interfering with the orderly operation of a law enforcement agency or
                              24   misleading a peace officer.
                              25          42.    When Mrs. Ivchenko falsely told Scottsdale Police that Mr. Ivchenko
                              26   assaulted her on April 21, 2018, she committed a crime.
                              27          43.    Based on his personal involvement in the events, Mr. Ivchenko knew that
                              28   Mrs. Ivchenko committed a crime on April 21, 2018.
                                                                                5
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 6 of 36



                               1          44.    While talking with police officers, Mrs. Ivchenko became combative,
                               2   argumentative, and refused to follow instructions from the officers.
                               3          45.    Attached hereto as Exhibit A is a true and correct redacted copy of
                               4   Scottsdale Police Report #18–08959 relating to the arrest of Renee Ivchenko on April 21,
                               5   2018. In this report, one of the police officers provided the following narrative
                               6   description of the events which he witnessed at the Ivchenko residence:
                               7
                               8
                               9
                              10
                              11
                              12
                              13
                              14          46.    The events described in Scottsdale Police Report #18–08959 were captured
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   on video by bodycams worn by officers present at the scene.
     PHOENIX, AZ 85044




                              16          47.    The events described in the police report are substantially consistent with
                              17   what is shown in the bodycam footage.
                              18          48.    Scottsdale Police arrested Renee Ivchenko on April 21, 2018.
                              19          49.    At the time of her arrest on April 21, 2018, Scottsdale Police alleged
                              20   probable cause existed to charge Mrs. Ivchenko with three criminal offenses: 1.)
                              21   aggravated assault on a police officer, a felony, 2.) disorderly conduct-touched to injure,
                              22   a misdemeanor, and 3.) disorderly conduct-fighting, a misdemeanor.
                              23          50.    After her arrest in Scottsdale on April 21, 2018, Mrs. Ivchenko was
                              24   transferred to the custody of the Maricopa County Sheriff’s Office (MCSO) who, in turn,
                              25   took Mrs. Ivchenko’s booking photo or “mugshot”.
                              26          51.    Shortly thereafter (within a day or two), MCSO published Mrs. Ivchenko’s
                              27   mugshot and other details regarding her arrest on its website located at
                              28   https://www.mcso.org/Mugshot/.
                                                                               6
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 7 of 36



                               1          52.    At the time MCSO published Mrs. Ivchenko’s mugshot on the Internet, it
                               2   did not place any technical or legal restrictions on the republication of that information.
                               3          53.    On or around April 21–23, 2018, MCSO published all of the following
                               4   information about Mrs. Ivchenko on its publicly accessible website:
                               5
                               6
                               7
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20          54.    Within three days of the time MCSO first published this information on its
                              21   website, the same information was aggregated and republished verbatim on one or more
                              22   of Travis’s websites.
                              23          55.    The mugshot and arrest information relating to Mrs. Ivchenko was
                              24   republished on Travis’s websites without any substantive changes to the information.
                              25          56.    From the time of Mrs. Ivchenko’s arrest continuously to the present day,
                              26   Mrs. Ivchenko’s mugshot, arrest details, and other information relating to her arrest
                              27   (including the Scottsdale Police report, bodycam footage, and direct Complaint) are all
                              28   matters of public record and are accessible to any member of the public upon request.
                                                                                 7
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 8 of 36



                               1          57.    Under Arizona law, including but not limited to A.R.S. § 39–121, public
                               2   records in the custody of any public agency or officer are open to public inspection.
                               3          58.    On April 24, 2018, Mrs. Ivchenko was charged by direct complaint with
                               4   one felony count of aggravated assault in Maricopa County Superior Court Case No.
                               5   CR2018-119949.
                               6          59.    On May 11, 2018, Mrs. Ivchenko agreed to participate in a deferred
                               7   prosecution program to resolve the criminal charge against her.
                               8          60.    As part of her participation in the deferred prosecution program, Mrs.
                               9   Ivchenko made a written representation to the Court avowing that she was, in fact, guilty
                              10   of the crime she was charged with – felony aggravated assault. A true and correct copy of
                              11   the Complaint and Mrs. Ivchenko’s admission of guilt are attached hereto as Exhibit B.
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23          61.    By no later than May 15, 2018, Mr. Ivchenko knew Renee had been
                              24   charged with a crime in CR2018-119949, and he knew she agreed to participate in a
                              25   deferred prosecution program to resolve the criminal charge against her.
                              26          62.    By no later than May 15, 2018, Mr. Ivchenko knew Renee had signed a
                              27   document containing a statement: “I acknowledge that I am guilty of the offenses charged
                              28   in the complaint”, meaning the direct Complaint filed in CR2018-119949.
                                                                                8
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 9 of 36



                               1          63.    Upon discovering that Mrs. Ivchenko’s mugshot had been republished on
                               2   one or more of Travis’s websites, in October 2018 Mr. and/or Mrs. Ivchenko used an
                               3   online form to submit a request that Mrs. Ivchenko’s mugshot be removed on the grounds
                               4   that the criminal case against her had been “dismissed”.
                               5          64.    Upon receiving this request, the page featuring Mrs. Ivchenko’s mugshot
                               6   was updated to prominently include the word “DISMISSED” in all capital letters in a
                               7   yellow box as shown below.
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23          65.    Other than adding the word “DISMISSED” to the page in October 2018 in
                              24   response to a request submitted by either Mr. and/or Mrs. Ivchenko, Defendants made no
                              25   other changes of any kind to the page after that date.
                              26                             THE COPYRIGHT APPLICATION
                              27          66.    On or about March 23, 2019, Mr. Ivchenko submitted an application to the
                              28   United States Copyright Office for an “Untitled” visual work.
                                                                                9
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 10 of 36



                               1          67.    The “work” that was the subject of this application was either solely, or it
                               2   included in part or in whole, the mugshot of Mrs. Ivchenko created by MCSO at the time
                               3   of Mrs. Ivchenko’s arrest on April 21, 2018.
                               4          68.    In this application, Mr. Ivchenko stated the “work” in question was
                               5   authored by Renee Rachelle Ivchenko.
                               6          69.    Based on Mr. Ivchenko’s representation in the application, the Copyright
                               7   Office registered the “work” and assigned it Registration Number VA0002154452.
                               8          70.    Details of the issued copyright registration obtained by Mr. Ivchenko are
                               9   available at copyright.gov and are shown below:
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17          71.    17 U.S.C. § 201(a) provides: “Copyright in a work protected under this title
                              18   vests initially in the author or authors of the work.”
                              19          72.    As a matter of law, the “author” of a copyrighted work is either the person
                              20   who originally created the work (e.g., the photographer who took the photo), or the
                              21   employer or other hiring party who commissioned the creation of the work as a work for
                              22   hire within the meaning of 17 U.S.C. § 201(b).
                              23          73.    As a matter of law, Renee Ivchenko was not the “author” of the work
                              24   registered as VA0002154452.
                              25          74.    At the time Mr. Ivchenko submitted the copyright application relating to
                              26   Mrs. Ivchenko’s mugshot to the United States Copyright Office in March 2019, he knew
                              27   or reasonably should have known that Mrs. Ivchenko was not the “author” of the work
                              28   for which registration was sought.
                                                                                 10
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 11 of 36



                               1         75.    Since receiving the Certificate of Registration for VA0002154452, Mr.
                               2   Ivchenko and/or Mrs. Ivchenko have sent at least five (5) takedown demands to Twitter
                               3   and Google purportedly under the provisions of the Digital Millennium Copyright Act;
                               4   the “DMCA”, 17 U.S.C. § 512.
                               5         76.    Copies of the DMCA takedown demands sent by Mr. Ivchenko are
                               6   archived by Lumendatabase.org, and a summary of these demands is shown below:
                               7
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                            11
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 12 of 36



                               1          77.    Each of the DMCA takedown demands shown above relate to Mrs.
                               2   Ivchenko’s mugshot taken at the time of her arrest on April 21, 2018.
                               3          78.    Each of the DMCA takedown demands shown above contained an
                               4   affirmative representation that Mrs. Ivchenko owned the copyright to her mugshot.
                               5          79.    Each of the DMCA takedown demands shown above was signed by Mr.
                               6   and/or Mrs. Ivchenko under penalty of perjury.
                               7          80.    Mrs. Ivchenko does not now, nor has she ever, lawfully owned the
                               8   copyright or any other exclusive rights to her mugshot.
                               9          81.    Mrs. Ivchenko’s mugshot was created by an employee of the Maricopa
                              10   County Sheriff’s Office acting within the scope of his/her employment.
                              11          82.    Pursuant to 17 U.S.C. § 201(b), the copyright in Mrs. Ivchenko’s mugshot
                              12   is owned by Maricopa County, Arizona.
                              13          83.    At no time did Maricopa County execute a signed written agreement
                              14   transferring copyright ownership of Mrs. Ivchenko’s mugshot to her, or to anyone else.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          84.    At no time did Mrs. Ivchenko have a written work for hire agreement with
     PHOENIX, AZ 85044




                              16   the MCSO employee who took her mugshot.
                              17          85.    Mr. and Mrs. Ivchenko have, on multiple occasions, made knowingly false
                              18   statements to third parties for the purpose of attempting to remove Mrs. Ivchenko’s
                              19   mugshot from the Internet.
                              20          86.    A person who performed a reasonable investigation into the facts and
                              21   circumstances surrounding the Certificate of Registration for VA0002154452 obtained by
                              22   Mr. Ivchenko would know the Certificate of Registration was obtained by fraud;
                              23   specifically Mr. Ivchenko falsely represented to the U.S. Copyright Office that Mrs.
                              24   Ivchenko was the “author” of her mugshot when, in fact, he knew she was not.
                              25          87.    Knowingly making a false statement of material fact to the U.S. Copyright
                              26   Office is a federal crime in violation of 17 U.S.C. § 506(e).
                              27          88.    Knowingly making a false sworn statement on a DMCA notice is a federal
                              28   crime in violation of 18 U.S.C. § 1621.
                                                                                12
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 13 of 36



                               1                                  LITIGATION BEGINS—CASE 1
                               2          89.    On May 9, 2019, Mr. Ivchenko filed a Complaint against Plaintiffs in
                               3   Maricopa County Superior Court Case No. CV2019-090493 (“Case 1”). A true and
                               4   correct copy of the Complaint from that matter is attached hereto as Exhibit C.
                               5          90.    Among other things, the Complaint in Case 1 alleged that Kyle David
                               6   Grant, Travis Paul Grant, and Mariel Lizette Grant violated Mrs. Ivchenko’s rights by
                               7   republishing her name, mugshot, and arrest information on the Internet.
                               8          91.    Among other things, the Complaint in Case 1 alleged that Defendants
                               9   (Plaintiffs here) defamed Mrs. Ivchenko by “publish[ing] Plaintiff’s image on various
                              10   Websites” and by implying falsely that Mrs. Ivchenko was guilty of a crime.
                              11          92.    At the time Mr. Ivchenko filed Case 1, he knew that Mrs. Ivchenko did, in
                              12   fact, commit one or more criminal acts on April 21, 2018 and/or on other dates.
                              13          93.    At the time Mr. Ivchenko filed Case 1, he knew that Mrs. Ivchenko had
                              14   previously signed a written statement admitting that she was guilty of felony aggravated
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   assault on a police officer.
     PHOENIX, AZ 85044




                              16          94.    At the time Mr. Ivchenko filed Case 1, he knew that a statement implying
                              17   that Mrs. Ivchenko was guilty of criminal conduct was not false.
                              18          95.    The Complaint in Case 1 alleged that Mrs. Ivchenko suffered damages in
                              19   excess of $1 million from the events alleged in the Complaint.
                              20          96.    At the time Mr. Ivchenko filed Case 1, he knew that Mrs. Ivchenko had not
                              21   suffered any damages whatsoever as a result of the events alleged in the Complaint.
                              22          97.    Shortly after Travis was served with the Complaint in Case 1 in May 2019,
                              23   he retained counsel to defend the matter.
                              24          98.    On May 28, 2019, Travis’s counsel sent an email to Mr. Ivchenko, a copy
                              25   of which is attached hereto as Exhibit D.
                              26          99.    Among other things, the May 28, 2019 email to Mr. Ivchenko explained
                              27   that Case 1 was groundless because to the extent Travis published any statement alleging
                              28   or implying that Mrs. Ivchenko was guilty of a crime, that implication was entirely true.
                                                                               13
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 14 of 36



                               1          100.   Among other things, the May 28, 2019 email to Mr. Ivchenko explained
                               2   that Case 1 was groundless because it was based on the republication of existing online
                               3   content which Arizona courts have previously determined to be protected by the
                               4   Communications Decency Act, 47 U.S.C. § 230(c)(1).
                               5          101.   Although not specifically referenced in the May 28, 2019 email, one or
                               6   more claims in Case 1 (including, but not limited to, the cause of action for defamation)
                               7   were untimely as a matter of law pursuant to A.R.S. § 12–541 because they were based
                               8   on information published more than one year prior to the filing of Case 1.
                               9          102.   Although not specifically referenced in the May 28, 2019 email, one or
                              10   more claims in Case 1 (including, but not limited to, the cause of action for defamation)
                              11   were groundless because they were based on statements published on a “bogus Twitter
                              12   account” which were not statements made or published by Plaintiffs.
                              13          103.   On May 31, 2019, after the case was removed to federal court, Mr.
                              14   Ivchenko dismissed Case 1 without prejudice by filing a Notice of Voluntary Dismissal
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
     PHOENIX, AZ 85044




                              16          104.   After Case 1 was dismissed, Plaintiffs removed Mrs. Ivchenko’s mugshot
                              17   and arrest information from all of Travis’s websites until at least September 2020.
                              18                           LITIGATION CONTINUES—CASE 2
                              19          105.   On December 17, 2019, Mr. and Mrs. Ivchenko, now represented by
                              20   counsel (David Ferrucci, Esq.; “Mr. Ferrucci”), filed a Complaint in Maricopa County
                              21   Superior Court Case No. CV2019-153355 (“Case 2”). A true and correct copy of the
                              22   Complaint filed in Case 2 is attached hereto as Exhibit E.
                              23          106.   Among other things, the Complaint in Case 2 alleged in ¶ 4 that Plaintiffs
                              24   “extort payment of fees for removal of the arrest information from the victims who [sic]
                              25   identities and likenesses have been misappropriated.” This allegation was made by
                              26   Defendants without probable cause and with malice. The allegation lacked probable
                              27   cause because Defendants knew the statement was false and knew that no reasonable
                              28   basis existed to believe that the statement was true.
                                                                                 14
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 15 of 36



                               1           107.   Among other things, the Complaint in Case 2 alleged that Plaintiffs
                               2   defamed Mrs. Ivchenko by publishing statements on Travis’s websites accusing Mrs.
                               3   Ivchenko of committing a crime or implying that she had committed a crime. This
                               4   allegation was made by Defendants without probable cause and with malice. The
                               5   allegation lacked probable cause because Defendants knew that any statement implying
                               6   Mrs. Ivchenko committed a crime was true.
                               7           108.   Among other things, the Complaint in Case 2 alleged that Plaintiffs
                               8   defamed Mr. Ivchenko by publishing statements on Twitter falsely accusing him of
                               9   engaging in a “fraud” on the U.S. Copyright Office. This allegation was made by
                              10   Defendants without probable cause and with malice. The allegation lacked probable
                              11   cause because Defendants knew the statement accusing Mr. Ivchenko of engaging in
                              12   “fraud” was true. The allegation further lacked probable cause because Mr. and Mrs.
                              13   Ivchenko knew that Plaintiffs did not publish any such statement and knew that no
                              14   reasonable basis existed to believe that Plaintiffs had published any such statement.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15           109.   At the time the Complaint in Case 2 was filed, Mr. and Mrs. Ivchenko
     PHOENIX, AZ 85044




                              16   knew, or should reasonably have known, that any statement published by Plaintiffs
                              17   accusing Mrs. Ivchenko of committing a crime or implying that she had committed a
                              18   crime was true.
                              19           110.   At the time the Complaint in Case 2 was filed, Mr. and Mrs. Ivchenko
                              20   knew, or should reasonably have known, that any statement published by Plaintiffs
                              21   implying that Mr. Ivchenko had committed “fraud” on the U.S. Copyright Office was
                              22   true.
                              23           111.   At the time the Complaint in Case 2 was filed, Mr. and Mrs. Ivchenko
                              24   knew, or should reasonably have known, that Plaintiffs had not published any false
                              25   statements about Mr. or Mrs. Ivchenko on Twitter.
                              26           112.   At the time the Complaint in Case 2 was filed, Mr. and Mrs. Ivchenko
                              27   knew that Plaintiffs had not asked for money or anything else of value for the removal of
                              28   Mrs. Ivchenko’s mugshot and/or arrest information from any of Travis’s websites.
                                                                               15
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 16 of 36



                               1          113.   At the time the Complaint in Case 2 was filed, Mr. and Mrs. Ivchenko
                               2   knew, or should reasonably have known, that Mrs. Ivchenko’s mugshot had previously
                               3   been removed from all of Travis’s websites without any request for, or payment of,
                               4   money or anything else of value.
                               5          114.   Each and every claim asserted in the Complaint in Case 2 lacked probable
                               6   cause, either factually, legally, or both.
                               7          115.   Each and every claim asserted in the Complaint in Case 2 was asserted
                               8   solely for malicious purposes and not for the purpose of resolving any legitimate dispute.
                               9          116.   One or more claims in Case 2 (including, but not limited to, the cause of
                              10   action for defamation) were untimely as a matter of law pursuant to A.R.S. § 12–541
                              11   because they were based on statements published more than one year prior to the filing of
                              12   Case 2.
                              13          117.   Prior to the filing of Case 2, Mr. Ivchenko knew the statute of limitations
                              14   for defamation claims in Arizona was one year pursuant to A.R.S. § 12–541.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          118.   Mr. and Mrs. Ivchenko intentionally decided to include false factual
     PHOENIX, AZ 85044




                              16   allegations in the Complaint in Case 2 to ensure that Plaintiffs could not quickly resolve
                              17   the matter by moving to dismiss the Complaint pursuant to Rule 12(b)(6).
                              18          119.   Specifically, Mr. and Mrs. Ivchenko knew that any claims based on the
                              19   publication of Mrs. Ivchenko’s mugshot would be untimely as a matter of law because
                              20   that information was published on Travis’s websites beginning in April 2018; more than
                              21   one year before the Complaint in Case 2 was filed on December 17, 2019.
                              22          120.   In an effort to make it appear (falsely) that the Complaint in Case 2 stated
                              23   timely claims for relief, Mr. and Mrs. Ivchenko falsely accused Plaintiffs of posting
                              24   defamatory statements about Mr. and Mrs. Ivchenko on Twitter within one year prior to
                              25   the filing of the Complaint in Case 2.
                              26          121.   The decision to include claims based on the statements published on
                              27   Twitter was done solely to make it appear the Complaint’s defamation claims were not
                              28   time-barred even though such claims were, in fact, untimely as a matter of law.
                                                                                16
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 17 of 36



                               1          122.   At the time Case 2 was filed, Mr. and Mrs. Ivchenko knew there was no
                               2   probable cause to support the allegation that Plaintiffs had posted defamatory statements
                               3   about Mr. and Mrs. Ivchenko on Twitter within the one year period prior to the filing of
                               4   the Complaint in Case 2. This allegation was made by Defendants without probable
                               5   cause, with knowledge that it was false, and with malice.
                               6          123.   In a series of emails beginning on January 10, 2020, Defendants were
                               7   informed that one or more of the claims in Case 2 were groundless for numerous reasons.
                               8          124.   Attached hereto as Exhibit F is a true and correct copy of an email sent to
                               9   Mr. Ferrucci on January 10, 2020. This email explained that, among other things, one or
                              10   more claims in Case 2 were groundless because they were untimely and because they
                              11   were based on statements which were literally and substantially true (i.e., the alleged
                              12   statement implying that Mrs. Ivchenko had engaged in criminal conduct).
                              13          125.   Mr. Ferrucci read the January 10th email shortly after it was sent and shared
                              14   it with Mr. and/or Mrs. Ivchenko shortly thereafter.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          126.   A reasonable lawyer knows that after the applicable statute of limitations
     PHOENIX, AZ 85044




                              16   for a claim has expired, that claim cannot be pursued in court.
                              17          127.   The statute of limitations in Arizona for injuries done to the character or
                              18   reputation of another by libel or slander is one year pursuant to A.R.S. § 12–541.
                              19          128.   The one year limitation period of A.R.S. § 12–541 begins to run on the date
                              20   the defamatory information is first published, not when it is discovered. See Larue v.
                              21   Brown, 235 Ariz. 440, 443 (App. 2014) (“Arizona provides that the statute of limitations
                              22   for a defamation action begins to run upon publication of the defamatory statement.”)
                              23          129.   Among other things, the Complaint in Case 2 asserted claims for
                              24   defamation and false light invasion of privacy based on statements published more than
                              25   one year prior to the commencement of the action.
                              26          130.   At the time Case 2 was filed, Mr. and Mrs. Ivchenko knew such claims
                              27   were asserted without probable cause and with malice.
                              28          131.   Despite numerous demands from Plaintiffs to dismiss all claims in Case 2
                                                                               17
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 18 of 36



                               1   which were not supported by probable cause, Mr. and Mrs. Ivchenko initially refused to
                               2   dismiss any claims from the case and indicated that all claims were tenable and well-
                               3   grounded in fact.
                               4          132.   Based on that refusal, on February 7, 2020, Plaintiffs filed an Answer in
                               5   Case 2 and on February 21, 2020, they filed a Motion for Summary Judgment.
                               6                          LITIGATION CONTINUES—CASE 2(b)
                               7          133.   Six days later on February 27, 2020, while the Motion for Summary
                               8   Judgment remained pending, Mr. and Mrs. Ivchenko filed an Amended Complaint in
                               9   Case 2, a true and correct copy of which is attached hereto as Exhibit G (“Case 2(b)”).
                              10          134.   The Amended Complaint in Case 2(b) substantially changed the nature of
                              11   the proceeding. Among other things, the Amended Complaint in Case 2(b) added a total
                              12   of 20 new anonymous “John Doe” and “Jane Doe” Plaintiffs each asserting new claims
                              13   not present in the original Complaint.
                              14          135.   The Federal Rules of Civil Procedure require all litigants to use their real
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   names. Specifically, Fed. R. Civ. P. 17(a)(1) requires, among other things: “An action
     PHOENIX, AZ 85044




                              16   must be prosecuted in the name of the real party in interest.” Other court rules include the
                              17   same mandate. See, e.g., Fed. R. Civ. P. 10(a) (“The title of the complaint must name all
                              18   the parties … .”)
                              19          136.   Prior to amending the Complaint in Case 2(b) to add anonymous parties to
                              20   the proceeding, Defendants did not request nor receive leave of Court to proceed via
                              21   pseudonym.
                              22          137.   Defendants’ inclusion of anonymous parties in the Complaint in Case 2(b)
                              23   without leave of court violated the Federal Rules of Civil Procedure. This violation was
                              24   intentional and malicious in that Defendants believed the use of anonymous parties would
                              25   make it easier for them to needlessly prolong the litigation and to needlessly increase the
                              26   cost of the litigation by forcing Plaintiffs to challenge this improper conduct in various
                              27   motions before Defendants simply abandoned the case.
                              28          138.   Defendants’ actions in willfully disregarding and violating court rules for
                                                                               18
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 19 of 36



                               1   the purpose of increasing the financial harm suffered by Plaintiffs was malicious and not
                               2   proper in the regular course of the proceedings.
                               3          139.   On May 19, 2020, Mr. and Mrs. Ivchenko (acting through counsel) filed a
                               4   Motion to Dismiss Case 2(b) pursuant to Fed. R. Civ. P. 41(a)(2). This motion asked the
                               5   Court to dismiss the claims of all parties, including both Mrs. Ivchenko and the 20
                               6   anonymous plaintiffs, without prejudice.
                               7          140.   In response, Plaintiffs indicated that they did not object to the 20
                               8   anonymous plaintiffs’ request for dismissal without prejudice, but they objected to the
                               9   request as it related to Mrs. Ivchenko. As to Mrs. Ivchenko, Plaintiffs noted that she had
                              10   filed and dismissed one prior action asserting the same claims based on the same facts,
                              11   and that any dismissal of Case 2(b) should be with prejudice as to Mrs. Ivchenko.
                              12          141.   On June 26, 2020, the District Court issued an order in which it dismissed
                              13   all of Mrs. Ivchenko’s claims in Case 2(b) with prejudice. This order of dismissal
                              14   represents a final, on the merits, adjudication of Mrs. Ivchenko’s claims.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          142.   Case 2(b) was resolved in favor of Plaintiffs as it relates to Mr. and Mrs.
     PHOENIX, AZ 85044




                              16   Ivchenko’s claims.
                              17                           LITIGATION CONTINUES—CASE 3
                              18          143.   On May 1, 2020, Mr. Ivchenko filed a new action against Plaintiffs in
                              19   Maricopa County Superior Court Case No. CV2020-093006 (“Case 3”). A true and
                              20   correct copy of the Complaint in Case 3 is attached hereto as Exhibit H.
                              21          144.   Similarly to Case 2(b), the Complaint in Case 3 included claims on behalf
                              22   of 20 anonymous Plaintiffs identified as “John Doe” and “Jane Does”.
                              23          145.   Prior to filing Case 3, Mr. Ivchenko neither requested nor received leave of
                              24   Court to permit the plaintiffs to proceed via pseudonym.
                              25          146.   Mr. Ivchenko’s inclusion of anonymous parties in the Complaint in Case 3
                              26   violated the Arizona Rules of Civil Procedure. This violation was intentional and
                              27   malicious in that Mr. Ivchenko believed the use of anonymous parties would make it
                              28   easier for him to needlessly prolong the litigation and to needlessly increase the cost of
                                                                               19
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 20 of 36



                               1   the litigation by forcing Plaintiffs to challenge this improper conduct in various motions.
                               2          147.   Mr. Ivchenko’s actions in willfully disregarding and violating court rules
                               3   for the purpose of increasing the financial harm suffered by Plaintiffs was not proper in
                               4   the regular course of the proceedings.
                               5          148.   The Complaint in Case 3 included three parties, identified as John Does 8,
                               6   9 & 10, who were allegedly residents of the State of Florida.
                               7          149.   The Complaint in Case 3 asserted claims on behalf of John Does 8, 9 & 10
                               8   for violations of A.R.S. § 44–7902(B), unlawful appropriation under Arizona common
                               9   law, and invasion of privacy/false light under Arizona common law.
                              10          150.   The Complaint in Case 3 specifically omitted any reference to the location
                              11   where John Does 8, 9 & 10 were arrested. The decision to omit such reference was made
                              12   by Mr. Ivchenko.
                              13          151.   John Does 8, 9 & 10 were arrested in Florida, not Arizona.
                              14          152.   Before Case 3 was filed, Mr. Ivchenko knew, or reasonably should have
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   known, John Does 8, 9 & 10 were arrested in Florida, not Arizona.
     PHOENIX, AZ 85044




                              16          153.   Following their arrests in Florida, the names and mugshots of John Does 8,
                              17   9 & 10 were published on the Internet by the arresting law enforcement agencies in
                              18   Florida. After this information was published on the Internet, it was aggregated and
                              19   republished on one or more of Travis’s websites without any substantive changes or
                              20   additions.
                              21          154.   No part of the claims of John Does 8, 9 & 10 arose in Arizona, nor were
                              22   their claims based on conduct which occurred in Arizona. Mr. Ivchenko knew, or
                              23   reasonably should have known, this before Case 3 was filed.
                              24          155.   Under the facts of Case 3, no reasonable lawyer would have believed that
                              25   Arizona substantive law applied to John Does 8, 9 & 10.
                              26          156.   As a matter of law, Arizona law does not apply to a person who is arrested
                              27   in another state, and whose mugshot or other arrest information is published on the
                              28   Internet by a person located in another state.
                                                                                20
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 21 of 36



                               1          157.   Because the Complaint in Case 3 did not appear to contain any facts
                               2   showing that Arizona law applied to John Does 8, 9 & 10, on May 12, 2020, Plaintiffs
                               3   filed a Motion to Dismiss which alternatively requested an order requiring John Does 8, 9
                               4   & 10 to provide a more definite statement explaining why Arizona law applied to them.
                               5          158.   Even though he knew there was no reasonable basis for arguing that
                               6   Arizona law applied to them, Mr. Ivchenko made a tactical decision to include John Does
                               7   8, 9 & 10 as parties in Case 3 for the sole purpose of attempting to avoid federal diversity
                               8   jurisdiction over the case. Mr. Ivchenko made this decision because he believed that
                               9   Plaintiffs were more likely to prevail in federal court as than in state court.
                              10          159.   Mr. Ivchenko intentionally and wrongfully joined John Does 8, 9 & 10 as
                              11   parties in an attempt to defraud the federal Court into believing that it did not have
                              12   diversity jurisdiction over Case 3.
                              13          160.   Notwithstanding Mr. Ivchenko’s fraudulent conduct, Case 3 was removed
                              14   to the United States District Court on June 9, 2020.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          161.   At the time the case was removed, the federal court properly had diversity
     PHOENIX, AZ 85044




                              16   jurisdiction over the matter.
                              17          162.   Despite knowing there was no reasonable factual or legal basis to challenge
                              18   federal jurisdiction, on July 9, 2020, Mr. Ivchenko filed a Motion to Remand Case 3. The
                              19   motion was filed in bad faith and with knowledge that it was groundless.
                              20          163.   While Mr. Ivchenko’s Motion to Remand was pending, Plaintiffs filed a
                              21   motion seeking jurisdictional discovery. Specifically, Plaintiffs asked the Court to allow
                              22   discovery into the location(s) where John Does 8, 9 & 10 were arrested.
                              23          164.   On November 12, 2020, the U.S. District Court issued an order in Case 3
                              24   granting Plaintiffs’ request for jurisdictional discovery.
                              25          165.   Immediately following the Court’s order, on November 12, 2020,
                              26   Plaintiffs’ counsel sent an email to Mr. Ivchenko asking him for his position regarding
                              27   the best way to proceed with jurisdictional discovery.
                              28          166.   Mr. Ivchenko responded via email later that same day. A true and correct
                                                                                 21
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 22 of 36



                               1   copy of Mr. Ivchenko’s email response is attached hereto as Exhibit I.
                               2          167.   In his November 12th email, rather than permitting the case to proceed in
                               3   federal court, Mr. Ivchenko threatened to dismiss Case 3 and to file more individual
                               4   lawsuits against Plaintiffs in state court.
                               5          168.   In his November 12th email, Mr. Ivchenko further threatened to bring legal
                               6   action against Plaintiffs (and against Plaintiff’s counsel) simply because Plaintiffs
                               7   published truthful, factual public records regarding Mrs. Ivchenko on Travis’s websites
                               8   (including bodycam footage taken at the time of Mrs. Ivchenko’s arrest).
                               9          169.   The next day, on November 13, 2020, Mr. Ivchenko followed through on
                              10   his threat by filing a Notice of Voluntary Dismissal of Case 3.
                              11          170.   Mr. Ivchenko dismissed Case 3 because he believed that based on the
                              12   Court’s order allowing jurisdictional discovery, it was likely remand would be denied and
                              13   that as a result, the District Court would consider the merits of the case.
                              14          171.   Mr. Ivchenko believed that if the federal Court considered the merits of the
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   case, the case would be dismissed and/or otherwise resolved in favor of Plaintiffs.
     PHOENIX, AZ 85044




                              16          172.   Mr. Ivchenko voluntarily dismissed Case 3 solely for the purpose of
                              17   preventing the Court from considering the merits of the case and for the purpose of
                              18   avoiding a loss on the merits.
                              19          173.   Voluntarily dismissing a meritless action solely to prevent the court from
                              20   considering and ruling on the merits of the dispute is not proper in the regular course of
                              21   the proceedings.
                              22          174.   At least one or more of the plaintiffs in Case 3 were also plaintiffs in Case
                              23   2(b). As such, pursuant to Fed. R. Civ. P. 41(a)(1)(B), the dismissal of Case 3 operated as
                              24   an adjudication on the merits in favor of Plaintiffs.
                              25          175.   Since dismissing Case 3, Mr. Ivchenko has continued to file additional
                              26   lawsuits against Plaintiffs based on their aggregation and republication of arrest records.
                              27          176.   Mr. Ivchenko has engaged in a pattern of filing, dismissing, and refiling
                              28   successive identical lawsuits for the purpose of harassment.
                                                                                 22
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 23 of 36



                               1                                 FIRST CAUSE OF ACTION
                               2                               (Malicious Prosecution — Case 2)
                                                                   (Against All Defendants)
                               3
                               4          177.   Arizona recognizes the tort of “malicious prosecution” which is also
                               5   sometimes referred to as a “wrongful use of civil proceedings”.
                               6          178.   The elements of the tort are set forth in the REVISED ARIZONA JURY
                               7   INSTRUCTIONS (CIVIL), 6TH, INTENTIONAL TORTS 19—Malicious Prosecution.
                               8          179.   By commencing Case 2, Mr. and Mrs. Ivchenko, initiated or took active
                               9   part in the prosecution of a civil proceeding against Plaintiffs.
                              10          180.   As it relates to the claims initially brought by Mrs. Ivchenko, Case 2 was
                              11   terminated in favor of Plaintiffs on June 26, 2020 when the case was dismissed with
                              12   prejudice.
                              13          181.   As it relates to the claims initially brought by Mr. Ivchenko in Case 2, the
                              14   action was terminated in favor of Plaintiffs on June 26, 2020 when the case was
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   dismissed with prejudice.
     PHOENIX, AZ 85044




                              16          182.   In both commencing and continuing to pursue Case 2, Mr. and Mrs.
                              17   Ivchenko acted without probable cause.
                              18          183.   Specifically, at the time Case 2 was commenced, Mr. and Mrs. Ivchenko
                              19   knew one or more claims lacked probable cause for the following reasons:
                              20                 a. The applicable statute of limitations expired before the action was filed;
                              21                 b. The claims were based on the publication of information that was
                              22                     factually true;
                              23                 c. The claims were based on the publication of information involving
                              24                     matters of public interest/concern (specifically, the arrest and criminal
                              25                     charges filed against Renee Ivchenko, and the resolution of same);
                              26                 d. The claims were based on speech previously determined by the United
                              27                     States Supreme Court to be entitled to First Amendment protection;
                              28                 e. The claims were based on the aggregation and republication of existing
                                                                            23
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 24 of 36



                               1                    online content which is protected under federal law, specifically by the
                               2                    Communications Decency Act, 47 U.S.C. § 230(c)(1);
                               3                 f. The claims were based on the publication of privileged information
                               4                    including matters of public record and information that was a fair and
                               5                    accurate summary of information contained in public records;
                               6                 g. The claims were based on factual allegations which Mr. and Mrs.
                               7                    Ivchenko knew to be completely false at the time the allegations were
                               8                    made—to wit: the allegation that Plaintiffs extorted, or attempted to
                               9                    extort, the payment of money or anything else of value from Mrs.
                              10                    Ivchenko for the purpose of removing her mugshot and/or arrest
                              11                    information from Travis’s websites;
                              12                 h. The claims were based on factual allegations which Mr. and Mrs.
                              13                    Ivchenko knew to be completely false at the time they were made—to
                              14                    wit: that Plaintiffs published defamatory statements on Twitter about
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                    Mr. and/or Mrs. Ivchenko.
     PHOENIX, AZ 85044




                              16          184.   Defendants commenced and continued to prosecute Case 2 with malice.
                              17          185.   Among other things, Defendants’ malice may be properly inferred from the
                              18   complete lack of probable cause both at the time Case 2 was filed, and during its
                              19   continuation. See Daniels v. Robbins, 182 Cal. App. 4th 204, 226, 105 Cal. Rptr. 3d 683,
                              20   700 (Cal.App. 4th Dist. 2010) (holding in a malicious prosecution action, “malice can be
                              21   inferred when a party continues to prosecute an action after becoming aware that the
                              22   action lacks probable cause.”)
                              23          186.   Defendants did not commence or continue to prosecute Case 2 for any
                              24   legitimate reason or to resolve any legitimate claims.
                              25          187.   Instead, Defendants intended to use the lawsuit as a form of harassment and
                              26   to hopefully cause so much financial harm to Plaintiffs that Plaintiffs would either be
                              27   unable to continue defending the action or they would be forced to resolve the case in a
                              28   manner that would allow Defendants to effectively seize control of Travis’s websites.
                                                                               24
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 25 of 36



                               1         188.   Defendants further used Case 2 as form of economic extortion wherein they
                               2   hoped to force Plaintiffs to settle the groundless claims by agreeing to give Defendants
                               3   “removal credits” which would have allowed them to obtain the removal of pages from
                               4   Travis’s website upon demand.
                               5         189.   In turn, Defendants planned to profit by selling these “removal credits” by
                               6   charging money to third parties appearing on Travis’s websites who wanted to remove
                               7   their mugshots from those sites.
                               8         190.   Prior to commencing Case 2, Mr. Ivchenko’s counsel, David Ferrucci,
                               9   previously represented an individual named SAHAR SARID (“Mr. Sarid”) and an entity
                              10   called Mugshots.com, LLC, among others, in a lawsuit filed in the United States District
                              11   Court for the Northern District of Illinois entitled Peter Gabiola v. Sahar Sarid, et al.,
                              12   Case No. 16-cv-02076 (the “Gabiola litigation”).
                              13         191.   Mr. Sarid was the founder and operator of a website called Mugshots.com.
                              14         192.   Similarly to Travis’s websites, Mugshots.com aggregated mugshots and
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   arrest records from various sources.
     PHOENIX, AZ 85044




                              16         193.   Among other things, the plaintiff in the Gabiola litigation alleged that Mr.
                              17   Sarid used Mugshots.com to extort money by demanding payments to remove mugshots.
                              18         194.   This allegation was true – for at least some period of time, Mr. Sarid (either
                              19   directly or indirectly) charged and/or accepted fees to remove mugshots from
                              20   Mugshots.com.
                              21         195.   Based on his prior experience representing Mr. Sarid and Mugshots.com,
                              22   LLC, Mr. Ferrucci knew that charging money to remove mugshots from such a website
                              23   could be extremely profitable.
                              24         196.   Based on his prior experience representing Mr. Sarid and Mugshots.com,
                              25   LLC, Mr. Ferrucci knew that aggregating and publishing mugshots without demanding or
                              26   accepting money to remove them was not unlawful.
                              27         197.   Based on his prior experience representing Mr. Sarid and Mugshots.com,
                              28   LLC, Mr. Ferrucci knew that aggregating and publishing mugshots without demanding or
                                                                              25
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 26 of 36



                               1   accepting money to remove them was protected speech under the First Amendment.
                               2          198.   In 2018, Sahar Sarid was arrested and indicted in the State of California.
                               3   Among other things, Mr. Sarid charged with multiple counts of criminal extortion
                               4   relating to his operation of Mugshots.com and his demand for money to remove
                               5   mugshots from that site.
                               6          199.   Following his arrest in California, Mr. Sarid no longer charged money to
                               7   remove mugshots from Mugshots.com.
                               8          200.   Following his arrest in California, Mr. Sarid ended his relationship with Mr.
                               9   Ferrucci.
                              10          201.   Mr. Ivchenko knew about the relationship between Mr. Ferrucci and Mr.
                              11   Sarid prior to the commencement of Case 2.
                              12          202.   Prior to commencing Case 2, Mr. Ivchenko knew that Mr. Sarid had earned
                              13   a substantial amount of money from charging fees to remove mugshots from his website.
                              14          203.   Based on that knowledge, Mr. Ivchenko decided to file Case 2 against
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   Plaintiffs for the purpose of attempting to force Plaintiffs to grant Defendants “removal
     PHOENIX, AZ 85044




                              16   credits” which could be sold to third parties for money, similar to the practices used by
                              17   Mr. Sarid prior to his arrest.
                              18          204.   Defendants, and each of them, believed that if Plaintiffs would agree to
                              19   give them the ability to remove content upon demand, the sale of “removal credits”
                              20   relating to Travis’s websites could be potentially worth millions of dollars.
                              21          205.   Prior to the commencement of this action, Mr. Ivchenko demanded that
                              22   Plaintiffs provide him with 2,400 “removal credits” which he could use to obtain the
                              23   removal of 2,400 mugshots from Travis’s websites. Assuming each credit could be sold
                              24   for $1,000 each, the value of this demand was at least $2,400,000.00.
                              25          206.   The filing of groundless litigation for the purposes of economic extortion is
                              26   not a proper or legitimate use of the court system.
                              27          207.   The intentional continuation of groundless litigation for the purposes of
                              28   economic extortion is not a proper or legitimate use of the court system.
                                                                                26
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 27 of 36



                               1          208.   The conduct of Defendants in commencing and continuing Case 2 without
                               2   probable cause and with malice was a cause of injury, damage, loss or harm to Plaintiffs.
                               3   Such harm includes all attorney’s fees and costs incurred in the defense of Case 2,
                               4   emotional distress, and damage to Plaintiffs’ reputation.
                               5          209.   Defendants, and each of them, through the commencement and
                               6   continuation of Case 2, intended to cause injury to Plaintiffs and did, in fact, cause
                               7   substantial injury to Plaintiffs in an amount to be proven at trial.
                               8          210.   Defendants’ wrongful conduct was motivated by spite, ill will, and a desire
                               9   to unlawfully profit from their actions.
                              10          211.   Defendants, and each of them, through the commencement and
                              11   continuation of Case 2, consciously pursued a course of conduct knowing that it created a
                              12   substantial risk of significant harm to others.
                              13          212.   Plaintiffs are entitled to an award of punitive damages against each
                              14   Defendant in an amount sufficient to punish their unlawful conduct and to deter others
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   from acting in a similar manner.
     PHOENIX, AZ 85044




                              16
                                                                SECOND CAUSE OF ACTION
                              17
                                                                  (Abuse of Process—Case 2)
                              18                                   (Against All Defendants)
                              19
                              20          213.   Plaintiffs repeat and reallege the allegations of ¶¶ 164–212.

                              21          214.   Arizona recognizes the tort of Abuse of Process.

                              22          215.   The elements of the tort are set forth in the REVISED ARIZONA JURY

                              23   INSTRUCTIONS (CIVIL), 6TH, INTENTIONAL TORTS 18.1—Abuse of Process.

                              24          216.   Defendants, and each of them, willfully used Case 2 against Plaintiffs in the

                              25   manner set forth above.

                              26          217.   Defendants, and each of them, used Case 2 in a wrongful manner that was

                              27   not proper in the normal course of the proceedings.

                              28          218.   Specifically, Defendants, and each of them, commenced and continued
                                                                                 27
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 28 of 36



                               1   Case 2 knowing that the entire action was groundless.
                               2          219.   Furthermore, Defendants, and each of them, sought to use Case 2 as a form
                               3   of harassment and to exert economic pressure to induce Plaintiffs into a settlement in
                               4   which Defendants would receive “removal credits” which Defendants had no legal right
                               5   to obtain.
                               6          220.   Defendants engaged in an abuse of process by seeking to delay and avoid a
                               7   disposition on the merits of Case 2 for as long as possible and for the improper purpose
                               8   of making the case as expensive as possible, thereby increasing the odds that Plaintiffs
                               9   would be unable to bear the cost of defense. By doing so, Defendants hoped to force
                              10   Plaintiffs to settle in a manner which allowed Defendants to unlawfully profit from their
                              11   actions by selling “removal credits” relating to Travis’s websites.
                              12          221.   Defendants engaged in abuse of process by, among other things:
                              13                 a. Including factual allegations in the Complaint which they knew to be
                              14                    false;
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                 b. Asserting claims they knew were untimely;
     PHOENIX, AZ 85044




                              16                 c. Asserting claims they knew were legally groundless;
                              17                 d. Refusing to dismiss claims they knew to be groundless;
                              18                 e. Amending the Complaint to add new claims from new anonymous
                              19                    parties in violation of the Rules of Civil Procedure and for the sole
                              20                    purpose of needlessly expanding the litigation and making it more
                              21                    costly to resolve;
                              22                 f. Amending the Complaint to improperly add new claims from new
                              23                    anonymous parties which did not arise out of the same transaction,
                              24                    occurrence, or series of transactions or occurrences as the claims of the
                              25                    other parties for the sole purpose of needless expanding the litigation
                              26                    and making it more expensive to resolve;
                              27                 g. Amending the Complaint while dispositive motions were pending
                              28                    despite previously refusing to withdraw or modify any claims in the
                                                                               28
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 29 of 36



                               1                     case;
                               2                 h. Dismissing the action while dispositive motions were pending in order
                               3                     to prevent the court from considering the merits of the case;
                               4                 i. Dismissing the action while dispositive motions were pending in order
                               5                     to avoid a loss on the merits.
                               6          222.   In this manner, Defendants unlawfully engaged in an abuse of process by
                               7   using Case 2 primarily for an improper purpose or ulterior motive.
                               8          223.   Defendants’ wrongful use of the court’s process in Case 2 caused injury,
                               9   damage, loss or harm to Plaintiffs in an amount to be proven at trial.
                              10          224.   Defendants’ wrongful conduct was motivated by spite, ill will, and a desire
                              11   to unlawfully profit from their actions.
                              12          225.   Defendants, and each of them, through the commencement and
                              13   continuation of Case 2, consciously pursued a course of conduct knowing that it created a
                              14   substantial risk of significant harm to others.
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15          226.   Plaintiffs are entitled to an award of punitive damages against each
     PHOENIX, AZ 85044




                              16   Defendant in an amount sufficient to punish their unlawful conduct and to deter others
                              17   from acting in a similar manner.
                              18
                                                                 THIRD CAUSE OF ACTION
                              19
                                                                (Malicious Prosecution—Case 3)
                              20                                  (Against Andrew Ivchenko)
                              21
                              22          227.   Plaintiffs repeat and reallege the allegations of ¶¶ 164–212.

                              23          228.   Mr. Ivchenko filed Case 3 on May 1, 2020.

                              24          229.   Case 3 was resolved in favor of Plaintiffs on November 13, 2020 when Mr.

                              25   Ivchenko voluntarily dismissed the case pursuant to Fed. R. Civ. P. 41(a). This dismissal

                              26   was on the merits as to at least one or more of the plaintiffs in Case 3 who were also

                              27   plaintiffs in Case 2(b).

                              28          230.   Furthermore, the voluntarily dismissal of Case 3 reflects a favorable
                                                                                 29
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 30 of 36



                               1   termination because Mr. Ivchenko’s decision to dismiss that action was based solely on
                               2   his desire to avoid a loss on the merits.
                               3          231.   Mr. Ivchenko initiated and continued Case 3 without probable cause and
                               4   with malice as alleged in ¶¶ 164–212.
                               5          232.   Mr. Ivchenko’s conduct in commencing and continuing Case 3 without
                               6   probable cause and with malice was a cause of injury, damage, loss or harm to Plaintiffs.
                               7   Such harm includes all attorney’s fees and costs incurred in the defense of Case 3,
                               8   emotional distress, and damage to Plaintiffs’ reputation.
                               9          233.   Mr. Ivchenko, through the commencement and continuation of Case 3,
                              10   intended to cause injury to Plaintiffs and did, in fact, cause substantial injury to Plaintiffs
                              11   in an amount to be proven at trial.
                              12          234.   Mr. Ivchenko’s wrongful conduct was motivated by spite, ill will, and a
                              13   desire to unlawfully profit from their actions.
                              14          235.   Mr. Ivchenko, through the commencement and continuation of Case 3,
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   consciously pursued a course of conduct knowing that it created a substantial risk of
     PHOENIX, AZ 85044




                              16   significant harm to others.
                              17          236.   Plaintiffs are entitled to an award of punitive damages against Mr. Ivchenko
                              18   in an amount sufficient to punish their unlawful conduct and to deter others from acting
                              19   in a similar manner.
                              20
                                                                 FOURTH CAUSE OF ACTION
                              21
                                                                   (Abuse of Process—Case 3)
                              22                                   (Against Andrew Ivchenko)
                              23          237.   Plaintiffs repeat and reallege the allegations of ¶¶ 164–212.
                              24          238.   Mr. Ivchenko used Case 3 in a wrongful manner that was not proper in the
                              25   course of the proceedings.
                              26          239.   In addition to the wrongful conduct alleged above, Mr. Ivchenko
                              27   specifically engaged in an abuse of process as to Case 3 by filing that action knowing it
                              28   was groundless for the purpose of continuing his unlawful attempt to use the litigation to
                                                                                 30
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 31 of 36



                               1   exert financial pressure on Plaintiffs in the hopes of obtaining “removal credits” which
                               2   Mr. Ivchenko planned to sell to third parties at a profit.
                               3          240.   In short, by engaging in the serial filing-dismissal-refiling-dismissal-refiling
                               4   of substantially identical groundless cases, including Case 3, Mr. Ivchenko engaged in an
                               5   abuse of process by using groundless litigation primarily to harass Plaintiffs, and to inflict
                               6   financial pressure and damage in the hopes that Plaintiffs would agree to settle the action
                               7   by giving Mr. Ivchenko “removal credits” potentially worth millions of dollars.
                               8          241.   Mr. Ivchenko engaged in an abuse of process by including anonymous
                               9   parties in the Complaint in Case 3 in direct violation of the Rules of Civil Procedure. This
                              10   violation was intentional and malicious in that Mr. Ivchenko believed the use of
                              11   anonymous parties would make it easier for him to needlessly prolong the litigation, to
                              12   avoid a disposition on the merits, and to needlessly increase the cost of the litigation by
                              13   forcing Plaintiffs to challenge this improper conduct in various motions.
                              14          242.   Mr. Ivchenko’s actions in willfully disregarding and violating court rules
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15   for the purpose of increasing the financial harm suffered by Plaintiffs was not proper in
     PHOENIX, AZ 85044




                              16   the regular course of the proceedings.
                              17          243.   Mr. Ivchenko’s abuse of process committed in Case 3 was a cause of
                              18   injury, damage, loss or harm to Plaintiffs. Such harm includes all attorney’s fees and
                              19   costs incurred in the defense of Case 3, emotional distress, and damage to Plaintiffs’
                              20   reputation.
                              21          244.   Mr. Ivchenko, through the commencement and continuation of Case 3,
                              22   intended to cause injury to Plaintiffs and did, in fact, cause substantial injury to Plaintiffs
                              23   in an amount to be proven at trial.
                              24          245.   Mr. Ivchenko’s wrongful conduct was motivated by spite, ill will, and a
                              25   desire to unlawfully profit from their actions.
                              26          246.   Mr. Ivchenko, through the commencement and continuation of Case 3,
                              27   consciously pursued a course of conduct knowing that it created a substantial risk of
                              28   significant harm to others.
                                                                                 31
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 32 of 36



                               1            247.   Plaintiffs are entitled to an award of punitive damages against Mr. Ivchenko
                               2   in an amount sufficient to punish their unlawful conduct and to deter others from acting
                               3   in a similar manner.
                                                                 FIFTH CAUSE OF ACTION
                               4
                                                                      (Declaratory Relief)
                               5                             (Against Andrew and Renee Ivchenko)
                               6            248.   A current dispute exists between Plaintiffs and Defendants Andrew and

                               7   Renee Ivchenko regarding their respective legal rights and duties.

                               8            249.   As noted herein, Mr. Ivchenko has repeatedly alleged that Travis’s websites

                               9   are engaged in unlawful conduct based on the following common facts:

                              10                   a. Travis’s websites aggregate mugshots and other criminal records from

                              11                      existing online sources;

                              12                   b. Travis’s websites display mugshots and other criminal records

                              13                      aggregated from existing online sources;

                              14                   c. Travis’s websites earn money by displaying Google AdSense ads on
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                      pages which also contain mugshots and criminal records.
     PHOENIX, AZ 85044




                              16            250.   Among other things, Mr. Ivchenko has alleged the common facts set forth

                              17   in ¶ 249 above violate Arizona statutory and common law including, but not limited to,

                              18   the Arizona Mugshot Operator’s Act, A.R.S. § 44–7902(B).

                              19            251.   Mr. Ivchenko has further alleged that the common facts set forth in ¶ 249

                              20   violate the common law rights of any person whose mugshot or criminal records appear

                              21   on Travis’s websites under the theories of misappropriation of name/likeness and/or false

                              22   light.

                              23            252.   Mr. Ivchenko has further alleged that the common facts set forth in ¶ 249

                              24   are not subject to the immunity provisions of the Communications Decency Act, 47

                              25   U.S.C. § 230(c)(1).

                              26            253.   Mr. Ivchenko has further alleged that the republication of arrest records is

                              27   not protected by either the First Amendment to the U.S. Constitution, or the Arizona

                              28   Constitution.
                                                                                 32
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 33 of 36



                               1          254.   Despite being asked to do so, Mr. Ivchenko has refused to provide any legal
                               2   authority supporting his positions.
                               3          255.   Mr. Ivchenko has threatened to continue filing more lawsuits against
                               4   Plaintiffs unless they agree to, among other things, give him “removal credits” allowing
                               5   him to obtain the removal of pages from Travis’s websites.
                               6          256.   Pursuant to 28 U.S.C. § 2201(a), A.R.S. § 12–1831, and Fed. R. Civ. P. 57,
                               7   Plaintiffs are entitled to declaratory relief as follows:
                               8                 a. Plaintiffs are entitled to declaratory judgment finding that the manner of
                               9                     operation of Travis’s websites, including the aggregation and display of
                              10                     content copied from existing online websites, is fully protected under
                              11                     the Communications Decency Act, 47 U.S.C. § 230(c).
                              12                 b. Plaintiffs are entitled to declaratory judgment finding that the Arizona
                              13                     Mugshot Operator’s Act, A.R.S. § 44–7902(B) does not apply to the
                              14                     operation of Travis’s websites or to Plaintiffs to the extent the site
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                     simply aggregates and republishes mugshots and arrest records which
     PHOENIX, AZ 85044




                              16                     have been previously published on the Internet by third parties;
                              17                 c. Plaintiffs are entitled to declaratory judgment finding that the manner of
                              18                     operation of Travis’s websites, including the aggregation and display of
                              19                     content copied from existing online websites, is protected by the First
                              20                     Amendment to the U.S. Constitution and Arizona law;
                              21                 d. Plaintiffs are entitled to declaratory judgment finding the display of
                              22                     mugshots and criminal records in the manner employed by Travis’s
                              23                     websites is not unlawful under any legal theory recognized in the State
                              24                     of Arizona.
                              25          257.   Plaintiffs are entitled to a declaration finding that their publication of public
                              26   records relating to Renee Ivchenko, including but not limited to, bodycam footage, police
                              27   reports, and other public records, is protected speech under the First Amendment and is
                              28   not unlawful under any legal theory recognized in the State of Arizona.
                                                                                  33
                                     Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 34 of 36



                               1
                                                                 SIXTH CAUSE OF ACTION
                               2                               (Vexatious Litigant Designation)
                                                             (Against Andrew and Renee Ivchenko)
                               3
                               4          258.   To the extent they have acted as pro se litigants, Defendants Andrew and
                               5   Renee Ivchenko are vexatious litigants within the meaning of A.R.S. § 12–3201.
                               6          259.   Even while represented by counsel, Defendants Andrew and Renee
                               7   Ivchenko have engaged in seriously vexatious conduct which has resulted in a substantial
                               8   waste of the Court’s time and resources and which has caused substantial harm to
                               9   Plaintiffs.
                              10          260.   Specifically, as noted above, Andrew and Renee Ivchenko have engaged in
                              11   the following vexatious conduct:
                              12                 a. Repeated filing, dismissal, and refiling of groundless court actions
                              13                     solely or primarily for the purpose of harassment;
                              14                 b. Unreasonably expanding or delaying court proceedings; and
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15                 c. Bringing court actions without substantial justification.
     PHOENIX, AZ 85044




                              16          261.   Pursuant to A.R.S. § 12–3201 and the inherent authority of the Court,
                              17   Plaintiffs are entitled to an order declaring that Defendants Andrew and Renee Ivchenko
                              18   are vexatious litigants and ordering that they may not file any new lawsuits against
                              19   Plaintiffs in the State of Arizona or the United States District Court for the District of
                              20   Arizona without prior written leave of Court.
                              21
                              22                                         JURY DEMAND
                              23          Plaintiffs demand trial by jury as to all issues so triable.
                              24
                              25
                              26
                              27   ///
                              28   ///
                                                                                 34
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 35 of 36



                               1          WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:
                               2          A.      For compensatory damages of no less than $75,000 and in an amount
                               3   according to proof at trial;
                               4          B.      For punitive damages in an amount according to proof at trial;
                               5          C.      For a judgment declaring the rights and legal relations of the parties as set
                               6   forth above;
                               7          D.      For an order finding Andrew and Renee Ivchenko are vexatious litigants,
                               8   and ordering that they may not file any new actions against Plaintiffs without prior leave
                               9   of Court;
                              10          E.      For an award of all costs of suit incurred herein;
                              11          F.      For such other and further relief as the Court deems just and proper.
                              12
                              13         DATED: January 21, 2021                      GINGRAS LAW OFFICE, PLLC
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                                                                                      David S. Gingras, Esq.
                              16                                                      Attorney for Plaintiffs
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                                 35
                                    Case 2:21-cv-00108-JJT Document 1 Filed 01/21/21 Page 36 of 36



                               1                                       VERIFICATION
                               2
                               3   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the
                               4   United State of America that the foregoing is true and correct.
                               5
                                   Executed on January 21, 2021.                    /s/ Travis Grant
                               6
                                                                                    Travis Grant
                               7
                               8
                               9
                              10
                              11
                              12
                              13
                              14
GINGRAS LAW OFFICE, PLLC
  4802 E. RAY ROAD, #23-271




                              15
     PHOENIX, AZ 85044




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                                                               36
